Citation Nr: 9900056	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-16 872A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1967 and from May 1969 to April 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the appellant 
special monthly compensation based on the need for the 
regular aid and attendance of another person.  

By memorandum dated in March 1997, the Vice Chairman of the 
Board ruled favorably on the Boards own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

In April 1997, the Board remanded this case in order to 
afford the veteran a VA examination.  As the requested 
development has been completed, the Board will proceed to 
decide this matter.

The Board notes that the veteran was represented throughout 
his appeal by James Stanley, Jr., Attorney at Law.  In 
February 1998, Attorney Stanley requested a personal hearing 
regarding this claim.  A hearing was scheduled for April 
1998.  In March 1998, the veteran indicated that he did not 
request a hearing or have any knowledge that a hearing was 
requested.  He stated that he did not desire a hearing.  In 
April 1998, the RO received a letter from Attorney Stanley 
indicating, in pertinent part, that he was closing his file 
due to the veterans decision to cancel his scheduled hearing 
without consulting Attorney Stanley.  A representative may 
withdraw services as representative in an appeal at any time 
prior to certification of the appeal to the Board by the 
agency of original jurisdiction.  38 C.F.R. § 20.608 (1998).  
The representative must give written notice of such 
withdrawal to the appellant and to the agency of original 
jurisdiction.  Id.  In this case, Attorney Stanley has 
clearly indicated his desire to withdraw as the veterans 
representative, and it is indicated that a copy of the letter 
was sent to the veteran.  Accordingly, the Board is 
proceeding with this decision with the veteran unrepresented. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that he is in need of 
regular aid and attendance of another person due to his 
emotional condition and general inability to take care of 
himself or manage his own affairs.  He has stated that he 
needs the help of his wife to take prescribed medication, 
bathe, shave, cook, eat, shop, do laundry, and drive a car.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for special monthly 
compensation based on the need for regular aid and attendance 
of another person.


FINDINGS OF FACT

1.  All pertinent evidence necessary for an equitable 
adjudication of the veterans claim has been obtained.

2. The veteran's sole service-connected disability is 
schizophrenia, evaluated as 100 percent disabling.

3. The veterans service-connected psychiatric disorder does 
not render him unable to provide for his own daily self-care 
or protect himself from the hazards or dangers incident to 
his daily environment or so disabled as to need the regular 
aid and assistance of another person.

4.  The veteran is not shown to be confined to his dwelling 
or immediate premises as a result of his service-connected 
disability.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person have not met.  38 U.S.C.A. §§ 1114(l) and 5107(a) 
(West 1991); 38 C.F.R. §§ 3.350(b)(3) and 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented a 
claim that is well grounded or plausible within the meaning 
of 38 U.S.C.A. § 5107(a).  Since the veterans claim is well 
grounded, VA has a duty to assist him in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  In this case, the RO 
provided him VA examinations and scheduled a hearing in 
accordance with his representatives request.  As discussed 
above, the veteran subsequently canceled his scheduled 
hearing.  There is no indication of additional records that 
the RO failed to obtain.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
1991); 38 C.F.R. § 3.350(b)(3) (1998).  The following factors 
will be accorded consideration in determining the need for 
regular aid and attendance:  inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  38 C.F.R. 
§ 3.352(a) (1998).  A finding that the veteran is 
bedridden will provide a proper basis for the 
determination.  Id.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  Id.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  Id.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.  See Turco v. Brown,  9 Vet.App. 222 (1996).  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimants condition is such as would 
require him or her to be in bed.  Id.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and: (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i)(2).

In this case, the veteran's only service-connected disability 
is schizophrenia, and a 100 percent schedular evaluation has 
been in effect since July 1980.  The Board readily 
acknowledges that the veteran is severely disabled, and it is 
undisputed that he has very disabling symptoms that tend to 
deny to him the ability to care for himself as adequately as 
desirable.  The question in this case, however, concerns the 
extent of his ability to perform the specific functions 
involved in daily personal self-care, and the reasons for any 
diminished capacity to perform such functions.

The medical records show that the veteran has not been 
hospitalized for the treatment of his psychiatric disability 
since 1981 (he was hospitalized in 1983 for observation and 
examination).  His outpatient treatment records show 
continued severe psychiatric symptomatology such as auditory 
and visual hallucinations, paranoia, social avoidance, 
impaired sleep pattern, decreased energy, fatigue, hostility, 
depression, and suspiciousness.  He has been prescribed 
numerous medications for his psychiatric disorder.  In 
January 1994, the veterans doctor at the mental hygiene 
clinic at the VA Medical Center in Little Rock, Arkansas, 
indicated that the veteran had minimal symptomatic relief, 
partly due to his sensitivity to side effects of medications.

Upon VA examination in February 1995, it was noted that the 
veteran spent his time around the house and was apparently 
very idle.  He denied any social activity.  He indicated that 
he slept poorly, and he napped during the day.  His grooming 
was adequate.  Despite his complaints of impaired memory, he 
was able to recall four out of five objects after five 
minutes.  He was oriented to time, place, person, and 
circumstance.  His sensorium was clear, and his level of 
alertness was normal.  His insight was somewhat limited, but 
his judgment appeared appropriate.  The examiner concluded 
that the veteran was competent. 

Pursuant to the Boards April 1997 remand instructions, the 
veteran was afforded a VA examination in June 1997.  The 
examiner reviewed the claims file.  The veteran stated that 
he had problems maintaining himself.  He stated he had dizzy 
spells and fainting spells from his medication.  Because of 
this, he could not drive.  His day typically involved 
sleeping until late because he got so little sleep during the 
night, and then going for a walk with his wife.  After that, 
he rested and might read the paper.  After lunch, he took a 
nap, and he sometimes paced in the afternoon.  He did not 
feel comfortable visiting with anyone.  His insight was 
adequate; his judgment was somewhat impaired.  The examiner 
concluded that the veteran was competent and not in need of 
psychiatric hospitalization. 

In August 1997, the VA examiner completed an addendum to the 
examination report.  The examiner was specifically asked to 
address whether the veteran met the criteria for aid and 
attendance.  The examiner reviewed the claims file and 
indicated that there was no evidence that the veteran met the 
criteria for aid and attendance.  There was no evidence of 
inability to provide adequate care for himself.  Although the 
veteran stated that he could not drive a car because of dizzy 
spells and fainting spells, there was no evidence that he was 
unable to care for himself.  He voluntarily spent a good deal 
of time in bed because he could not sleep at night, but he 
did not appear unable to perform the activities of daily 
living without the assistance of anyone else.  He engaged in 
activities such as reading the paper and taking a walk.  He 
tended to be somewhat isolated due to his schizophrenia, and 
that probably restricted the extent of his social activities.  
The examiner concluded that although the veteran had serious 
impairment due to schizophrenia, it was not to the point of 
meeting the criteria for aid and attendance.

The preponderance of the evidence does not show that the 
veteran has a need for the regular aid and attendance of 
another person.  In his claim, the veteran stated that he 
needed his wifes assistance administering his medication and 
helping him with his daily basic needs such as bathing, 
shaving, cooking, eating, shopping, laundry, and driving.  He 
stated that he could not function on a daily basis without 
her assistance.  However, although the veterans wife may be 
assisting him with these tasks, that is not to say that the 
veteran is incapable of handling such matters himself.  
Indeed, none of his health care providers have reported that 
he is unable to dress or undress himself; that he is unable 
to keep himself ordinarily clean and presentable; that he is 
unable to attend to the wants of nature; that he is unable to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; or that he is unable 
to protect himself from the hazards or dangers incident to 
his daily environment.  

At no point in time has the veteran been declared 
incompetent, a finding that would certainly bear on his 
ability to protect himself from the hazards or dangers 
incident to his daily environment.  Moreover, the veteran is 
not bedridden due to his service-connected psychiatric 
disability.  As indicated above, the fact that he voluntarily 
remains in bed for a substantial part of each day does not 
mean that his service-connected schizophrenia requires that 
he do so.  In fact, he is perfectly capable of conducting 
activities outside of bed such as taking a daily walk.  As 
for the veterans contention that he cannot drive a car due 
to side effects from his medication, that is insufficient for 
a finding that he requires the regular aid and attendance of 
another person.  Inability to drive a car, although perhaps 
an inconvenience, does not render the veteran helpless.

The medical evidence shows that the veteran is generally well 
oriented and adequately groomed.  He does, on occasion, 
experience impaired judgment.  The VA examiner in 1997 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 43.  A GAF of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.  The veterans 100 
percent disability rating reflects the fact that he 
experiences serious psychiatric symptoms.  The assigned GAF 
score supports the conclusion that the veteran is not 
incapable of performing the activities of daily living.  The 
examiner did not assign a GAF score reflecting more severe 
impairment in functioning such as inability to function in 
almost all areas or occasionally fail[ing] to maintain 
minimal personal hygiene.  See DSM-IV at 44-47 (GAF of 21-
30 and 11-20). 

The VA examiners conclusion in 1997 that the veteran does 
not meet the criteria for aid and attendance is persuasive, 
particularly as it was based on examination of the veteran 
and review of the entire record.  The only affirmative 
reports of the need for aid and attendance have been offered 
by the veteran.  However, there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving a medical determination.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, although he may be 
sincere in his beliefs, the veterans unsupported conclusions 
are of limited, if any, value in resolving the claim.  

In summary, the preponderance of the evidence shows that the 
veterans service- connected schizophrenia does not render 
him bedridden, or unable to care for his daily personal 
needs, or protect himself from the hazards of daily living 
without assistance from others.  Accordingly, the veteran is 
not entitled to special monthly compensation by reason of 
being in need of regular aid and attendance.


ORDER

Entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
